Case: 1:19-cv-00372-DRC-SKB Doc #: 57 Filed: 05/10/21 Page: 1 of 2 PAGEID #: 717




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO


JULIE KELLY,

                     Plaintiff,
                                                      Civil Case No. 1:19-cv-00372-SJD-SKB
v.
                                                                 NOTICE OF MOTION
FIRST DATA CORPORATION,

                     Defendant.


                        DEFENDANT FIRST DATA CORPORATION’S
                 MOTION FOR SUMMARY JUDGMENT UNDER FED. R. CIV. P. 56

              Defendant First Data Corporation, by and through its undersigned counsel, respectfully

moves this Court pursuant to Fed. R. Civ. P. 56 to enter summary judgment in its favor on Count

II of Plaintiff Julie Kelly’s Complaint. The grounds and authorities for this Motion are set forth

fully in the accompanying Memorandum of Law in Support of Defendant’s Motion, Statement of

Undisputed Material Facts, and exhibits, which are incorporated herein by reference.



                                                 /s/ Laura E. Salzman
                                                 Laura E. Salzman (0095304)
                                                 Roetzel & Andress, LPA
                                                 250 East Fifth Street, Suite 310
                                                 Cincinnati, OH 45202
                                                 Telephone: (513) 361-0200
                                                 Facsimile: (513) 361-0335
                                                 Email: lsalzman@ralaw.com

                                                 Of Counsel:




16668843 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 57 Filed: 05/10/21 Page: 2 of 2 PAGEID #: 718




                                                    Gary B. Eidelman, Esq.
                                                    Michael P. Cianfichi, Esq.
                                                    Saul Ewing Arnstein & Lehr LLP
                                                    500 East Pratt Street, Suite 900
                                                    Baltimore, Maryland 21202
                                                    Telephone: (410) 332-8975
                                                    Facsimile: (410) 332-8976
                                                    gary.eidelman@saul.com
                                                    michael.cianfichi@saul.com

                                                    Attorneys for Defendant First Data Corporation,

Dated: May 10, 2021


                                     CERTIFICATION OF SERVICE

              I hereby certify that a true and correct copy of the foregoing, along with the required

Notice to Pro Se Litigant Opposing motion for Summary Judgment, was served on all parties of

record via ECF, and first class mail.

                                                    /s/ Laura E. Salzman
                                                    Laura E. Salzman (0095304)

Dated: May 10, 2021




                                                      -2-
16668843 _1
